Citation Nr: 1411760	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  09-23 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of head trauma.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a neck disorder and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a psychiatric disorder, to include bipolar disorder, and, if so, whether service connection, to include as secondary to service-connected disabilities, is warranted.

4.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

5.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976 with additional service in the Michigan National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2008 and June 2009 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  Previously, the Veteran testified in July 2010 before a Decision Review Officer (DRO) at the RO.  Transcripts of these proceedings are of record.  At that time, the Board held the record open for 90 days.  The 90-day period the record was held open has now passed.  The Veteran is not currently represented in this matter.

The Veteran had also perfected an appeal regarding a claim for service connection for a back disorder.  The RO, however, granted this claim in October 2012.  As such is a full grant of the benefit sought on appeal, such issue is no longer before the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records dated through February 2013, which were considered by the agency of original jurisdiction (AOJ) in the adjudication of such claims.  The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Veteran's claims for service connection for a neck disorder and a psychiatric disorder, to include bipolar disorder, are herein reopened.  The underlying issues of entitlement to service connection as well as the claims for service connection for residuals of a head trauma, increased ratings for service-connected right and left knee disabilities, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final January 2005 decision, the Board denied entitlement to service connection for a neck disability.

2.  Evidence added to the record since the January 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck disorder.

3.  In a final June 2002 decision, the RO denied entitlement to a psychiatric disorder under the diagnosis of a bipolar disorder.

4.  Evidence added to the record since the June 2002 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include under the diagnosis of a bipolar disorder.


CONCLUSIONS OF LAW

1.  The January 2005 Board decision that denied service connection for a neck disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004) [(2013)]. 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a neck disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The June 2002 rating decision that denied entitlement to service connection for a psychiatric disorder under the diagnosis of bipolar disorder are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder, to include bipolar disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a neck disorder and a psychiatric disorder, to include bipolar disorder, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issues is deferred pending additional development consistent with the VCAA.

In multiple statements of record and during the July 2010 DRO and September 2013 Board hearings, the Veteran has contended that he has neck and psychiatric disorders that are attributable to service.  Regarding the neck disorder, the Veteran has asserted that the disorder, in part, is due to an injury in service when he was in a civilian jail; specifically, he has contended that an individual entered his cell and assaulted him, leading to an injured neck.  The Veteran has also asserted that his neck was injured in a motor vehicle accident in service.  In short, he asserts that he fell out of a car and was injured from collision from a following car.  Regarding the psychiatric disorder, the Veteran has asserted that such is, in part, due to the events that cumulated in these injuries and, overall, mistreatment while in service.  Further, the Veteran has asserted that his current psychiatric disorder is, at least in part, secondary to his service-connected disabilities.  In this regard, the Board notes that service connection is currently in effect for back, bilateral hip, and bilateral knee disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran's claim for service connection for a psychiatric disorder was originally denied by the RO in May 2000.  The RO found that the evidence did not show that the Veteran was currently diagnosed as having a psychiatric disorder.  Thereafter, in an April 2002 rating decision, the RO reviewed the Veteran's claim on a de novo basis due to the enactment of the VCAA; however, again found that there was no evidence of a currently diagnosed psychiatric disorder.  Subsequently, the Veteran submitted additional evidence, including evidence showing a diagnosis of a bipolar disorder.  After the submission of this evidence, the RO denied the claim in June 2002 finding that, although there was a current diagnosis of a psychiatric disorder, i.e., bipolar disorder, the evidence did not show a link between such disorder and the Veteran's period of service.     

At the time of the June 2002 denial, the claims file contained service treatment records as well as post-service treatment records.  Although the claims file contained evidence of a psychiatric disorder, the Veteran had not provided detailed contentions regarding the link between such disorder and service. Further, although the Veteran also asserted that his psychiatric disorder was due to his service-connected bilateral knee disabilities, the claims file lacked medical evidence linking a psychiatric disability with service-connected disabilities.

In June 2002, the Veteran was advised of the decision and his appellate rights. However, he did not submit a notice of disagreement as to such denial.  Therefore, the June 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  In the instant case, while additional treatment records showing treatment for a psychiatric disorder were received in March 2003, such did not relate the Veteran's psychiatric disorder to his military service or his service-connected bilateral knee disabilities.  Therefore, 38 C.F.R. § 3.156(b) is inapplicable in the instant case.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Regarding the neck disorder, such claim was denied by the RO in March 1999 and the Veteran appealed such denial.  In January 2005, the Board denied the claim based on a finding that there was no evidence of a neck disorder during in service, no evidence of a currently diagnosed neck disability, and no nexus between a current neck disability and service.  

At the time of the Board's denial, the claims file contained service treatment records and post-service VA treatment records.  Although the claims file contained statements from the Veteran regarding the current symptoms pertinent to the neck, to include an October 1978 statement wherein he reported that he hurt his neck but he did not "remember when or if it was reported," there was no record of a diagnosis.  In this regard, the claims file contained a March 1987 private treatment record in which a clinician noted that the Veteran had several motor vehicle accidents with "whiplash" injury to the neck, but such does not contain a diagnosis of a then-current neck disorder or relate such to the Veteran's military service.

The Veteran was advised of the Board's decision in January 2005 and filed a Motion for Reconsideration that was denied in August 2005.  The Veteran, however, did not file a Notice of Appeal to the Court, and the underlying January 2005 Board decision became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004) [(2013)].

As relevant to both claims, the Board notes that the Veteran's service personnel records were received in April 2010.  In this regard, 38 C.F.R. § 3.156(c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  However, such regulation is inapplicable to the instant claims as some records are dated in 2006, when the Veteran sought to have his discharge upgraded, and thus not in existence at the time of the prior final denials, and other records merely relate to the Veteran's assignment to various duty stations.  None of the records address whether the Veteran's claimed disorders are related to his service and, therefore, are not relevant.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. 
§ 3.156(c) is not warranted based upon the receipt of such service personnel records.

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regarding the psychiatric disorder, since the prior denials, significant additional evidence has been associated with the claims file.  This evidence includes voluminous treatment records documenting the Veteran's psychiatric treatment, to include mainly under the diagnosis of a bipolar disorder.  Further, the claims file now also contains the Veteran's detailed testimony before the undersigned and the DRO regarding how he believes the psychiatric disorder developed.  In addition, the claims file now also contains the June 1976 record of arrest (during active service) for public drunkenness, which supports the Veteran's contentions regarding the incidents that led to him developing a psychiatric disorder.  Such evidence is new in that it was not previously of record and it is material because it directly relates to how the Veteran contends he developed a psychiatric disorder, which was not previously of record.  At this stage, as noted above, the evidence is presumed credible.  Justus, supra.

Regarding the neck disorder, the Board's prior denial in January 2005 was, in part, based on no evidence of a current diagnosis.  Although many treatment records that review the Veteran's body systems do not document a neck disorder, a December 2010 VA treatment record reflects moderate degenerative disc disease of the cervical spine.  The Board finds, based on the medical evidence of a current diagnosis of a neck disorder, that new and material evidence has been received.  The prior Board decision found that there was no current disability and this VA medical evidence demonstrates a current disability of the neck.  This evidence is new in that it was not previously of record and it is material in that it tends to establish an element of the claim that was previously unsubstantiated, i.e., evidence of a current disability.

Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for a neck disorder and for a psychiatric disorder.  Consequently, the newly received evidence raises reasonable possibility of substantiating the Veteran's claims.  Accordingly, the claim of entitlement to service connection for a neck disorder and a psychiatric disorder are reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a neck disorder is granted.

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for a psychiatric disorder, to include bipolar disorder, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, the Board finds that VA needs to complete additional records development.  This development may provide information and evidence relevant to all claims currently in appellate status.  

Regarding service records, the claims file contains active duty service treatment records and personnel records.  The Veteran has also asserted that he received a X-ray at the Fort Campbell, Kentucky, base hospital while he was stationed there that evaluated his neck after injury.  Documentation of this X-ray, to include any associated report, is not in the claims file.  As this record may have been kept separately from his service treatment records, upon remand, the AOJ should seek clinical records related to the Veteran located at the Fort Campbell Hospital.  The Veteran has indicated that the incident and the resultant X-ray occurred between late 1975 or the summer of 1976.  See Board Hearing Transcript, page 9-10.  The police department record for public drunkenness, which the Veteran alleges is part of this same incident occurred in June 1976.

Regarding other service department records, the RO sought service records from the Veteran's time in the Michigan National Guard from June 8, 1977 and June 7, 1978.  Currently, while the record contains some records from this time related to the Veteran's type of discharge and his application to upgrade his character of discharge, the record does not appear to contain the Veteran's complete service records.  Although the RO sought additional records, the RO found that these records were unavailable.  Review of the attempts to retrieve these records, however, indicates that additional attempts may be successful.  Therefore, upon remand, the AOJ should seek to obtain these Michigan National Guard records.

The claims file currently contains VA treatment records from the Lexington, Kentucky, VA Medical Center dated through February 27, 2013.  Upon remand, the AOJ should obtain updated treatment records.  See 38 C.F.R. § 3.159.  

As to other Federal records, the claims file contains electronic records from the Social Security Administration (SSA).  In an SSA treatment record from July 1998, a clinician notes that the Veteran was first awarded SSA disability benefits in March 1987, but that SSA was reviewing entitlement.  Although the SSA records of file also contain more recent copies of VA treatment records, it is clear that these records are incomplete.  These records do not include the underlying decisions as to SSA disability entitlement or the complete medical records on which SSA made the disability determinations.  Upon remand, the AOJ should seek additional SSA records - to specifically include the determinations as to entitlement and the underlying medical records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

The records indicates, to include in the July 2010 DRO transcript, that the Veteran has received training through VA Vocational Rehabilitation and Education (VR&E).  Additional evidence related to this program may be relevant to the claim of entitlement to TDIU.  Although some relevant records are of file, there appears that there is a separate VR&E file.  Upon remand, any existent separate VR&E file should be obtained for consideration in the Veteran's appeal.

Regarding private medical records, the claims file contains some records from the Veteran's previous employment at General Motors.  These records, however, are minimal, and the Veteran has indicated that he had a Workers Compensation claim from his time(s) of employment there and has previously requested that VA assist in obtaining these records.  Review of the claims file does not indicate that this development has been completed.  The Veteran appears to have worked at General Motors in the 1970s and possibly again at a later time.

The Veteran should also be asked to identify and submit releases for any previously unidentified private medical providers who have provided treatment for the claims in appellate status.

As to other required development, the Veteran has not previously been provided VA examinations that included opinions as to whether the claimed disorders of the neck, residuals of head trauma, and a psychiatric disorder are attributable to service.  In addition, as noted, the Veteran asserts that the psychiatric disorder is secondary to service-connected orthopedic disabilities of the knees, hips, and back.  Upon remand, the Veteran should be provided a VA examination with etiology opinions.  See 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this regard, this case involves complex assertions regarding the etiology of such disorders.  The three service connection claims stem, the Veteran asserts, from the same contended incidents of service.  As discussed above, the claims file records are incomplete.  Of the records currently of file, the treatment records clearly show a diagnosis of bipolar disorder.  Regarding the neck disorder, the current records of file show the first diagnosis many years after service and current records do not consistently show a diagnosis of a neck disorder, although a December 2010 VA treatment record documents moderate degenerative disc disease of the cervical spine.  The claims file does not document diagnosis noted to be residuals of a head trauma.  However, based on the Veteran's numerous contentions, the Board finds that a VA examination in which an examiner considers the documented evidence of file as well as the Veteran's lay assertions and provides opinions regarding direct service connection, as well as secondary service connection for the psychiatric disorder, would significantly aid in adjudication of this appeal.

The examiners providing the opinions must familiarize themselves with the claims file in order to be able to understand the contentions of this appeal and the underlying assertions related to malfeasance by the Veteran's sergeants.  By reviewing the Board's hearing transcript, the examiners will obtain important information regarding the alleged circumstances of service and how, according to the Veteran, they led to his current disabilities.

The service treatment records of file do not document any treatment or diagnosis of a psychiatric disorder.  Although the Veteran stated during his Board testimony that he was only threatened with Articles 15s related to the contended incidents, in earlier years he has asserted that he was given an Article 15 for indecent exposure.  The personnel records, however, do not document this incident.  The claims file contains a June 1976 report from the Veteran's arrest for public drunkenness.  As detailed by the Veteran in his Board testimony, he contends that arrest was the culmination of events in which he was provided a drink that had been laced with other substances.  After the arrest, the Veteran asserts he was placed in a cell and that a man came into the cell and assaulted him, leading to a severe neck injury.  This is also the Veteran's basis for the contended head trauma.  The Veteran has also asserted that, at a separate time in service, he was thrown from a car and received neck and head injuries from been struck by a following car.  For purposes of the examinations, the examiners should consider as true that the Veteran received a neck injury of some type during service.  The Board provides no comment at this time regarding the credibility of the Veteran's other assertions.  

Although the examiner must complete review of all relevant evidence, the Board highlights that evidence dated shortly after service documents psychiatric treatment.  In this regard, the Veteran left active service in August 1976 and an April 1978 record completed by the Veteran and submitted to General Motors documents his belief that he was under "undue harassment" and that he had a "mental problem" that began over a year ago.  A May 1978 private medical record documents a diagnosis of neurotic depression.

As to the issue of entitlement to increased ratings for right and left knee disabilities, the Veteran asserted, essentially, that the disabilities had worsened since the last VA examination in November 2012.  See Board Hearing Transcript, page 42.  Based on the Veteran's assertion that the disability has worsened since last examination, the Veteran should be scheduled for an examination that evaluates the current severity of these service-connected knee disabilities upon remand.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Finally, the Veteran's claim for a TDIU is inextricably intertwined with the other issues on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, such claims should be adjudicated prior to adjudication of his TDIU claim.  

Accordingly, the case is REMANDED for the following action:

1)  The AOJ should obtain the Veteran's outstanding VA treatment records, to include records from the Lexington, Kentucky, dated after February 27, 2013.  If any records cannot be obtained after continued efforts to obtain these records and that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2)  The AOJ should obtain any outstanding related to the Veteran being X-rayed at the Fort Campbell, Kentucky, base hospital (clinical records) - the Veteran has asserted that the X-ray was taken between late 1975 and summer 1976.  In addition, the AOJ should obtain the Veteran's outstanding records from the Michigan National Guard dated between June 8, 1977 and June 7, 1978.  If any records cannot be obtained after continued efforts to obtain these records and that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3)  The AOJ should obtain the Veteran's outstanding records for SSA.  The claims file currently contains electronic records obtained from SSA; the claims file does not currently contain copies of the original SSA disability determination (which appears to have been made in 1987), subsequent decisions based on reevaluation for disability, or the complete underlying medical records that served as the basis for any such determination.  If any records cannot be obtained after continued efforts to obtain these records and that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4)  Locate the Veteran's Vocational Rehabilitation and Education folder and associate it with the Veteran's claims file for subsequent review by the AOJ and the Board.

5)  Seek, with any needed assistance by the Veteran, relevant records from General Motors, to include records from any claim for Workers Compensation (to include ascertaining where relevant Workers Compensation records may now be held).  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6)  The AOJ should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any previously unidentified private medical providers who have provided treatment for the claims in appellate status.

7)  After completing the foregoing (paragraphs (1)-(6)), the Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran has a disability related to residuals of a head trauma or a neck disorder.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  In order to ensure that the examiner bases his or her opinion on a complete factual background, the examiner should review the factual summary contained above (in the body of this remand) but must also complete a thorough review of the claims file, to include review of the September 2013 Board hearing transcript during which the Veteran outlined his contentions.  For purposes of the examination, the examiner should consider as true that the Veteran received a neck injury of some type during service.  The Board provides no comment at this time regarding the credibility of the Veteran's other assertions.  

The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should address the following:

(A)  Identify all current disabilities related to residuals of head trauma and identify all neck injuries. 

(B)  For each currently diagnosed disorder representative of residuals of a head trauma or a neck disorder, is it at least as likely as not that such is due to service?

(C)  In reviewing the significant amount of private and VA treatment records, to include records dated after service in the 1970s and other records dated prior to the current claim, provide an opinion as to whether the head and neck injuries, which the Veteran has indicated included a "broken neck," would have been identified in these records if present during the time these records were created. 

Further in this regard, although the service treatment records include a June 1976 separation Report of Medical Examination, it is dated the day before the police report for public drunkenness and therefore cannot be considered as evidence that a neck injury was not present (as he asserts that a neck injury occurred at the time of this arrest).  In addition, in an October 1978 statement, the Veteran reported that he had injured his neck in service but did not remember when.  The examiner should also review the March 1987 private medical record that documents that the Veteran reported motor vehicle accidents results in neck "whip lash" injuries, but he did not report the dates of these injuries.  

The rationale for any opinion offered should be provided.  

8)  After completing the foregoing (paragraphs (1)-(6)), the Veteran should be scheduled for an appropriate VA examination so as to determine whether the Veteran has a psychiatric disorder attributable to service or as secondary to service-connected disabilities.  Service connection is currently in effect for orthopedic disabilities of the bilateral knees, bilateral hips, and back.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  In order to ensure that the examiner bases his or her opinion on a complete factual background, the examiner should review the factual summary contained above (in the body of this remand) but must also complete a thorough review of the claims file, to include review of the September 2013 Board hearing transcript during which the Veteran outlined his contentions.  For purposes of the examination, the examiner should consider as true that the Veteran received a neck injury of some type during service (which the Veteran asserts is part of the reason he has a current psychiatric disability).  The Board provides no comment at this time regarding the credibility of the Veteran's other assertions, to include the assertions of systemic corruption and harassment/abuse during service.  

The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should address the following:

      (A)  Identify all current psychiatric disorders. 

(B)  For each currently diagnosed psychiatric disorder, is it at least as likely as not that such is due to the Veteran's service?

(C)  For each currently diagnosed psychiatric disorder, is it at least as likely as not that the disability was caused or aggravated by the Veteran's service-connected disabilities of the bilateral knees, bilateral hips, and back?

In completing the review of the claims file, the examiner should review the significant private and VA treatment records as well as the service treatment records.  In this regard, the examiner as part of the claims file review, should review the May 1978 private medical record that indicates that the Veteran was diagnosed as having neurotic depression, the Veteran's April 1978 statement submitted to General Motors that indicates he believed he had had a mental disorder for over a year, and a January 1999 VA treatment record in which the Veteran "blamed the start of his problems on his employment with General Motors."  The examiner should also review the evidence that the Veteran was arrested in service in June 1976 and a July 2001 VA treatment record that documents that in addition to this arrest during service, the Veteran was arrested for arson in 1972 (prior to active service) and for an alcohol related charge in 1980 (after active service).
 
The rationale for any opinion offered should be provided.   

9)  After completing the foregoing (paragraphs (1)-(6)), the Veteran should be scheduled for an appropriate for the purpose of determining the nature and severity of his bilateral knee disabilities.  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests should be accomplished.  

After physically evaluating the Veteran, the medical examiner should address the following questions, to the best of his/her medical knowledge:

(A)  Provide the Veteran's range of motion findings in extension and flexion of the right and left knee.

(B)  Evaluate whether the Veteran has pain, pain on use, weakness, incoordination, or excess fatigability of the right and/or left knee joint?  If feasible the examiner should portray any additional functional limitation of the right and/or left knee due to these factors in terms of degrees of additional loss of motion.  If not feasible, this should be stated for the record together with the rationale.  If the Veteran does not have pain or any of the other factors, that fact should be noted in the file.
      
(C)  Evaluate whether the Veteran has any recurrent instability or lateral subluxation of the right and/or left knee?  If so, the examiner should describe whether such instability or subluxation slight, moderate, or severe in degree.  

(D)  Comment upon the impact that his bilateral knee disabilities has on his employability.  

All opinions expressed should be accompanied by supporting rationale. 

10)  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


